
	
		V
		112th CONGRESS
		1st Session
		H. R. 600
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2011
			Mr. Gene Green of
			 Texas introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Enrique Soriano and Areli
		  Soriano.
	
	
		1.Permanent resident status for
			 Enrique Soriano and Areli Soriano
			(a)In
			 generalNotwithstanding
			 subsections (a) and (b) of section 201 of the Immigration and Nationality Act,
			 Enrique Soriano and Areli Soriano shall each be eligible for issuance of an
			 immigrant visa or for adjustment of status to that of an alien lawfully
			 admitted for permanent residence upon filing an application for issuance of an
			 immigrant visa under section 204 of such Act or for adjustment of status to
			 lawful permanent resident.
			(b)Adjustment of
			 statusIf Enrique Soriano or
			 Areli Soriano enters the United States before the filing deadline specified in
			 subsection (c), he or she shall be considered to have entered and remained
			 lawfully and shall, if otherwise eligible, be eligible for adjustment of status
			 under section 245 of the Immigration and Nationality Act as of the date of the
			 enactment of this Act.
			(c)Deadline for
			 application and payment of feesSubsections (a) and (b) shall
			 apply only if the application for issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees within 2
			 years after the date of the enactment of this Act.
			(d)Reduction of
			 immigrant visa numberUpon
			 the granting of an immigrant visa or permanent residence to Enrique Soriano and
			 Areli Soriano, the Secretary of State shall instruct the proper officer to
			 reduce by 2, during the current or next following fiscal year, the total number
			 of immigrant visas that are made available to natives of the country of the
			 aliens’ birth under section 203(a) of the Immigration and Nationality Act or,
			 if applicable, the total number of immigrant visas that are made available to
			 natives of the country of the aliens’ birth under section 202(e) of such
			 Act.
			(e)Denial of
			 preferential immigration treatment for certain relativesThe natural parents, brothers, and sisters
			 of Enrique Soriano and Areli Soriano shall not, by virtue of such relationship,
			 be accorded any right, privilege, or status under the Immigration and
			 Nationality Act.
			
